Citation Nr: 0028202	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating exceeding 10 percent for 
post-traumatic stress disorder (PTSD), to include 
consideration of the potential for staged ratings.

2.  Entitlement to an effective date earlier than April 12, 
1993, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for 
PTSD, and assigned a 10 percent rating for that disability, 
effective from April 12, 1993.  The case was remanded to the 
RO in April 1998 for additional development, and it is now 
back at the Board.


REMAND

The veteran contends that the severity of the service-
connected PTSD warrants a rating higher than the initial 
rating of 10 percent, and that he is also entitled to an 
effective date earlier than April 12, 1993, for the January 
1995 grant of service connection for PTSD.  After a review of 
the evidentiary record, the Board finds that additional 
development of this case is necessary.

First Issue
Entitlement to an initial rating exceeding 10 percent for 
PTSD,
to include consideration of the potential for staged ratings:

At the outset, the Board notes that this issue has been 
historically addressed by VA as a regular claim for an 
increased rating, rather than as a claim in which the veteran 
disagrees with an initial, or original, rating award.  In 
this regard, it is noted that, in the very recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims ("the Court") held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case concerning an issue, 
as the document addressing that issue "mistakenly treated a 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle,' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson, at 132 
(emphasis in the original).  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

In Fenderson, the Court also held that, in this type of case, 
the potential for "staged" ratings for separate periods of 
time must also be considered.  Fenderson, at 126.  In the 
present case, it does not appear that the Fenderson doctrine 
has been enforced, or taken into account, at the RO level.

The Board also notes that it appears that additional VA 
medical evidence that may be pertinent to this matter has yet 
to be secured.  In this regard, it is noted that, in a 
December 1995 statement, the veteran said that he received 
mental health treatment for his PTSD at the San Juan, Puerto 
Rico, VA Medical Center between 1973 and  September 1995, at 
the Milwaukee, Wisconsin, VA Medical Center between 1982 and 
1989, and at the Miami, Florida, VA Medical Center between 
1990 and the "pres[ent time.]"  It seems that the copies of 
the records in the files from these three VA medical centers, 
particularly those from the San Juan, Puerto Rico, VA Medical 
Center, are incomplete.  This should be clarified, and all 
necessary steps should be taken to complete the record.
 
The Board also notes that it is not clear whether the veteran 
was properly notified of a VA PTSD examination that the RO 
scheduled, apparently to be conducted in May 1998, pursuant 
to the instructions in the April 1998 remand.  Copies of the 
actual notification to the veteran are not of record, and 
there is evidence in the files, dated in October 1999, 
revealing that the veteran had a new address, which leads the 
Board to believe that he may not have received the RO's 
notification.  While it is every claimant's duty to keep VA 
apprised of his or her whereabouts, there being no burden on 
the part of VA "to turn up heaven and earth to find" him or 
her (see, Hyson v. Brown, 5 Vet. App. 262, 265 (1993)), the 
Board is of the opinion, due to the particular circumstances 
of this case, which include the fact that the veteran is a 
combat veteran who is service-connected for a mental health 
disability, that the RO should afford the veteran another 
opportunity to be re-examined.

The importance of re-examining the veteran for compensation 
purposes is further accentuated by the fact that the record 
shows that his mental health conditions not only include his 
service-connected PTSD, but also multiple substance (cocaine, 
marijuana, heroine) dependence, as well as an antisocial 
personality disorder, which inevitably raises the question of 
the extent to which the nonservice-connected mental 
conditions may contribute to the veteran's social and 
industrial impairment.

Prior to undergoing the above development, however, the RO 
should verify whether the veteran wishes to continue this 
appeal, as the record shows that a VA PTSD examination was 
canceled on March 17, 1999, on the basis that the "veteran 
withdrew [his] claim."

Second Issue
Entitlement to an effective date earlier than April 12, 1993,
for a grant of service connection for PTSD:

This issue needs additional development as well.  As 
explained in the April 1998 remand, the RO denied an 
effective date earlier than April 12, 1993, on the basis that 
there was no evidence of PTSD in the files dated prior to 
April 12, 1993, when the fact is that there is indeed such 
evidence in the files.  Additionally, the Board explained in 
that remand that, since the January 1995 grant of service 
connection was made on the basis of additional service 
department records (essentially, service records revealing 
that the veteran was awarded the Combat Infantryman Badge, a 
fact that evidences combat action), the actual date of the 
veteran's claim for service connection for PTSD in this 
particular case was August 30, 1982 (per the provisions of 
38 C.F.R. § 3.400(q)(2)), rather than October 28, 1991 (the 
date that the RO determined to be the date when the veteran 
requested the reopening of a previously denied claim for 
service connection for PTSD), or October 21, 1992 (the date 
that the Board determined to be the date when the veteran 
actually requested said reopening).  The Board then explained 
in the April 1998 remand that additional development was 
needed in order to determine when entitlement to service 
connection for PTSD arose, and instructed the RO to secure 
additional VA medical records, order a re-examination of the 
veteran, and re-adjudicate the matter on appeal.  As noted 
above, the VA medical evidence in the files appears to be 
incomplete.  Therefore, insofar as the RO confirmed the 
denial of an earlier effective date in July 1999 on the basis 
of the absence of medical evidence showing treatment for PTSD 
and/or a diagnosis of PTSD prior to April 12, 1993, this 
issue needs to be re-adjudicated at the RO level after the RO 
has accomplished the previously requested development.

In view of the above, the Board finds it necessary to remand 
this case once again, for the following development:

1.  The RO should ask the veteran if he 
indeed wishes to withdraw his appeal of 
either issue, as per the indication of 
record as to the veteran's reported 
reasoning for cancelling the examination 
scheduled in March 1999.  The RO should 
then act accordingly, taking the 
appropriate steps to accomplish the 
further development listed below, or 
simply closing the case, depending on the 
veteran's written response.  This 
development should be fully documented 
for the record.

2.  The veteran should also be asked to 
verify the dates of medical treatment 
received at the three above mentioned VA 
medical centers, as well as the dates of 
treatment received from private 
physicians for his PTSD throughout the 
years, if any.  Again, this development 
should be fully documented in the files.

3.  If the veteran indicates that he 
wishes to continue his appeal, the RO 
should then make sure that the medical 
evidence in the files is complete, 
placing the necessary requests for copies 
of any still missing evidence with the 
appropriate VA and/or private sources.  
This development should be fully 
documented for the record.

4.  After the above development has been 
undertaken, and again provided that the 
veteran has indicated that he wishes to 
continue his appeal, the RO should 
schedule him for a VA psychiatric 
examination for the purpose of 
ascertaining the severity of his service-
connected PTSD.  Copies of the 
notification(s) to the veteran should be 
associated with the files, and it is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims folders, and a copy of the changes 
to the mental disorders section of the 
rating schedule, which were effective in 
November 1996, prior to the examination.

The examiner should be asked to request 
all necessary tests and studies, and 
assign a GAF score, with an explanation 
of what the assigned score means.  He or 
she should also be asked to comment on 
the degree, if any, of 
industrial/occupational and social 
impairment produced solely by the 
service-connected PTSD, rather than 
substance abuse and a personality 
disorder, if possible.  The examiner 
should also be asked to provide a 
complete rationale for any opinion 
expressed.

5.  Once the above development has been 
fully accomplished and documented for the 
record, the RO should re-adjudicate the 
matters on appeal.

If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative another supplemental 
statement of the case, setting forth the 
rationale for the denial, and advising 
the veteran of his right to respond.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the two matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans, Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



